11/05/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 13, 2020

               STATE OF TENNESSEE v. HOWARD STEWART

                 Appeal from the Circuit Court for Lawrence County
                       No. 34752 Stella L. Hargrove, Judge


                             No. M2019-01421-CCA-R3-CD


The Defendant, Howard Stewart, was convicted by a Lawrence County Circuit Court jury
of first degree premeditated murder and theft of property valued at $10,000 or more but
less than $60,000, a Class C felony. See T.C.A. §§ 39-13-202 (2018) (first degree
murder), 39-14-103 (2018) (theft), 39-14-105 (2018) (grading of theft). The trial court
modified the Defendant’s theft conviction to theft of property valued at $1,000 or less, a
Class A misdemeanor, and imposed concurrent sentences of life imprisonment for first
degree murder and eleven months, twenty-nine days for theft. On appeal, the Defendant
contends that (1) the evidence is insufficient to support his convictions, (2) the trial court
erred by admitting inadmissible hearsay evidence, (3) the court erred by admitting two
photographs of the victim, and (4) the cumulative error of the evidentiary issues entitles
him to a new trial. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Brandon E. White (on appeal), Columbia, Tennessee; Travis Jones, District Public
Defender; and Robert Stovall and Craig Moore (at trial), Assistant District Public
Defenders, for the appellant, Howard Stewart.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Brent A. Cooper, District Attorney General; Gary Howell and Christy
Thompson, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

      The Defendant’s convictions relate to an August 2017 domestic dispute, in which
the Defendant struck the victim, Barbara Lois Harris, multiple times with a hammer. She
suffered fatal blunt force trauma to her head. The Defendant does not dispute that his
conduct caused the victim’s death.

        At the trial, Hannah Pruett testified that she and the victim had attended the same
church, that they had been close friends, and that they had known each other for about ten
years. Ms. Pruett said that at the time of the victim’s death, she visited the victim’s home
once every two weeks. Ms. Pruett said that on August 30, 2017, around 10:30 or 11:00
a.m., she received a text message from the victim’s cell phone asking if the victim’s
younger daughter could ride the bus to Ms. Pruett’s home after school because someone
in the Defendant’s family had been in an accident. Ms. Pruett agreed to care for the
victim’s daughter after school and requested permission to take the victim’s daughter to
church that evening. Ms. Pruett said that the victim agreed and asked, “What do I need to
tell the school so [the victim’s daughter] gets on the right bus.” Ms. Pruett said that she
provided her address to the victim and stated that the victim’s daughter could ride the bus
with Ms. Pruett’s two younger brothers, who attended the same school. Ms. Pruett said
that the next message stated, “Last name? Mind went blank. LOL.” Ms. Pruett said that
the victim “always knew” her last name and that, at the time, she thought the victim had
been merely upset. Ms. Pruett said she received a message stating the victim would not
be able to pick up her daughter until 10:00 or 11:00 p.m., that Ms. Pruett offered to allow
the victim’s daughter to stay overnight, and that the victim thanked her.

       Ms. Pruett testified that after the victim’s daughter arrived from school, Ms. Pruett
received a text message from the victim’s cell phone instructing Ms. Pruett to tell the
victim’s daughter that the victim could not “talk on the phone in here.” Ms. Pruett
recalled that the victim’s daughter sent text messages to the victim’s phone after the
victim’s daughter arrived. Ms. Pruett said that the victim wanted to know if something
was wrong and that Ms. Pruett said the victim’s daughter only wanted to “check on
y’all.” Ms. Pruett said that the victim said she would call her daughter when “we head
back,” that the Defendant’s mother should be released from the hospital by 9:30 p.m., and
that her daughter should “get some sleep.”

        Ms. Pruett testified that after a “time gap,” she sent a text message to the victim’s
cell phone, in which she asked the victim to call Ms. Pruett’s cell phone in order for the
victim’s daughter to speak with the victim and to know “y’all are okay.” Ms. Pruett said
that the victim’s daughter was worried. Ms. Pruett said that she sent a message asking
the victim to step outside the hospital and that the victim responded, “We’re on the fifth
floor in a bad town, that’s why I won’t go outside. I need her to understand that. Please
explain it.” Ms. Pruett said that she began to question whether it was the victim sending
the messages because the victim would not answer the phone for her daughter and
because the victim had “never pushed [her daughter] away like that.” Ms. Pruett said that
she performed a Google search for the hospital and learned it was a one-floor hospital in
Mississippi. Ms. Pruett said she became more concerned.

                                            -2-
        Ms. Pruett testified that after another time gap, she received a text message from
the victim’s cell phone asking if the victim needed to pick up her daughter when they
returned with the Defendant’s mother. Ms. Pruett said that she asked the victim to call
her home telephone “real quick” and that the victim’s response was that the victim had
attempted to call “a little bit ago” but was unable to “get a call to go through,” that she
was not going outside with the Defendant, and that the Defendant’s cousin heard
gunshots the last time the cousin went outside the hospital. Ms. Pruett said that she
instructed the victim to call as soon as she left the hospital regardless of the time and that
the response was “Okay.” Ms. Pruett said that after midnight, she sent a message to the
victim’s phone asking if the Defendant’s mother had been released from the hospital.
Ms. Pruett said that she received a message stating, “Not fully. [The victim] is asleep,”
and that Ms. Pruett assumed the Defendant sent the message. The next message from the
victim’s phone stated, “Letting her sleep some before heading home because I am going
to be driving my truck and she is going to be driving her truck so I don’t want her falling
asleep at the wheel, if that makes sense.” Ms. Pruett said that she requested the victim
call because the victim’s daughter wanted to know the victim was okay. Ms. Pruett said
that the Defendant responded, “She is perfectly okay. It really hurts my feelings thinking
I’m not going to keep her safe. Going to be some changes after I have proven everything
to [the victim]!! Got [the victim’s daughter] her own Side by Side and trying our best to
keep it a secret until tomorrow. Don’t tell her, though.” Ms. Pruett explained that the
Defendant had referred to a “four wheeler type thing.”

       Ms. Pruett testified that after sunrise, she received a text message from the
victim’s cell phone that “things” were “great” and that “we will be pulling out shortly.”
Ms. Pruett said she asked the victim to call and that the next messages from the victim’s
phone were an inquiry about whether the victim’s daughter went to school and an
instruction to stop “thinking bad about [the Defendant].” Ms. Pruett said that she did not
receive a response to her request that the victim call and that, as a result, Ms. Pruett sent a
message stating that she would call the victim’s former husband if the victim did not call
within ten minutes. Ms. Pruett said that she received a message stating that the victim
would call when cell phone reception improved. Ms. Pruett said that she repeated she
would call the victim’s former husband if the victim did not call within ten minutes and
that Ms. Pruett received a message stating, “Don’t give me time frames and don’t call my
ex.” Ms. Pruett said that the next message stated that the victim would arrive at Ms.
Pruett’s home between 12:30 and 1:00 p.m. Ms. Pruett said that, at approximately 11:00
a.m., she called the victim’s former husband, who was also the father of the victim’s two
daughters.

       Ms. Pruett testified that her father and the victim’s former husband came to her
home and that she, her father, the victim’s daughter, and the victim’s former husband
went to the victim’s home because the victim’s daughter needed clean clothes. Ms.
Pruett said that the victim’s Dodge truck was not at the home and that the truck was the

                                             -3-
only vehicle the victim and the Defendant drove. Ms. Pruett said that the victim and the
Defendant were involved romantically and that the Defendant lived with the victim. Ms.
Pruett said that the victim’s former husband forced the back door open, that everyone
went inside, and that they called out the victim’s name. Ms. Pruett said that the victim’s
daughter and former husband went to the victim’s daughter’s bedroom and that Ms.
Pruett and her father went to the living room. Ms. Pruett said that the home was dark,
that she turned on a flashlight, that she saw “covers bundled up on the couch,” and that
she saw a “foot sticking out of the covers.” She said that she took the victim’s daughter
out of the home. Ms. Pruett identified photographs of the victim’s home, which included
a photograph of blankets covering a couch and of a foot. Ms. Pruett said that the victim
and the Defendant had three inside dogs but that the dogs and the pet carriers were not in
the home.

       Ms. Pruett testified that she and the victim confided in each other and that a few
weeks before the victim’s death, she and the victim discussed the victim’s relationship
with the Defendant. Ms. Pruett said that she and the victim were riding in the victim’s
truck and that the victim said she “wanted to . . . get a bus ticket and send [the Defendant]
back to Mississippi.” Ms. Pruett recalled that the victim had recently held a couple of
yard sales and stated that the victim told her the yard sales had been to raise money to
purchase a bus ticket.

       On cross-examination, Ms. Pruett testified that she met the Defendant around
April, although the Defendant had been living at the victim’s home for several months.
Ms. Pruett said that before the Defendant began living at the victim’s home, the victim
lived with the Defendant in Mississippi. Ms. Pruett said that the victim and the
Defendant drove to Mississippi at least once after they began living in the victim’s home.
Ms. Pruett was unaware of an incident in which the victim and the Defendant fought
when in Mississippi, the victim left the Defendant in Mississippi and returned to
Tennessee, and the victim returned to Mississippi three or four days later to pick up the
Defendant.

        Ms. Pruett testified that the victim expressed her “reservations” about her
relationship with the Defendant around July. She agreed that the victim’s and the
Defendant’s relationship problems were related to money and that they were attempting
to operate a “little wood working business” out of the home. Ms. Pruett agreed that she
did not initially tell the police that the victim and the Defendant had relationship
problems, that they had argued about money, and that the victim had discussed ending the
relationship. Ms. Pruett said she first told the police about this two months before the
trial, which occurred two years after the victim’s death. Ms. Pruett agreed that she never
saw a bus ticket and that the victim never said she had purchased a ticket.



                                            -4-
       Ms. Pruett testified that the victim’s truck was “in pretty good shape,” although
she did not know the model. Ms. Pruett could not estimate the value of the truck. She
said that the Defendant drove the victim’s truck on occasion and that she had seen the
Defendant drive it twice. Ms. Pruett agreed that the Defendant had the victim’s
permission to drive the truck and that it was treated as “their” truck.

       Ms. Pruett testified that the victim’s Facebook postings did not mention
relationship problems. Ms. Pruett said that she and the victim discussed the victim’s
relationship problems at least twice.

        On redirect examination, Ms. Pruett testified that the victim’s younger daughter
stayed overnight with her on Wednesday; that Ms. Pruett, her father, the victim’s
daughter, and the victim’s former husband went to the victim’s home on Thursday; and
that the Defendant was arrested on Friday. Ms. Pruett said that she learned the Defendant
confessed to killing the victim one month before the trial. On redirect examination, Ms.
Pruett said that the victim’s home looked clean, as though nobody had “messed with it.”
She agreed that she did not see signs of a fight or a struggle.

       Robin Walls, Ms. Pruett’s father, testified that on the evening of August 30, 2017,
he and his daughter discussed the text messages sent from the victim’s cell phone. Mr.
Walls recalled that his daughter did not think the victim was the person sending the
messages. Mr. Walls said that he tried to calm his daughter and that he told her
everything would make sense the next day. Mr. Walls said that he drove to his
daughter’s home around 8:30 or 9:00 a.m. the next morning. Mr. Walls said that he
suggested sending the message in which Ms. Pruett stated she would call the victim’s
former husband if the victim did not call within ten minutes. Mr. Walls said that his
daughter knew the victim had not sent the messages because the victim always referred to
her former husband by name and did not refer to him as her “ex.”

        Mr. Walls testified that after the victim’s former husband arrived at Ms. Pruett’s
home, Mr. Walls, Ms. Pruett, the victim’s younger daughter, and the victim’s former
husband went to the victim’s home to obtain clothes for the victim’s daughter. Mr. Walls
said that the victim’s daughter saw the victim’s purse inside the home and that Mr. Walls
knew the victim would not have left town without her purse. Mr. Walls said that he
entered the living room, which he described as “totally black,” and that “blankets and
stuff” were covering the windows, which prevented anyone from seeing through the
windows. Mr. Walls recalled that the victim liked natural light. He said that, with the aid
of a flashlight, he saw the victim on the couch covered with blankets and that the victim’s
foot stuck out from under the blankets. He said that he told his daughter to take the
victim’s daughter outside and that he and the victim’s former husband yelled at the victim
to determine if she were asleep. He said that the victim did not move, that they went


                                            -5-
outside, and that he called the police. A recording of the 9-1-1 call was played for the
jury.

       On cross-examination, Mr. Walls testified that after the victim and her former
husband divorced, the victim moved to Mississippi “to be in a relationship” with the
Defendant. Mr. Walls thought that the victim had been “talking” to the Defendant before
the divorce was finalized. Mr. Walls said that the truck belonged to the victim, not the
victim’s former husband. Mr. Walls said that he did not know the Defendant personally
and that he did not know if the victim gave the Defendant permission to drive her truck.

        Kayla Harris, the victim’s older daughter, testified that on the afternoon of August
30, 2017, she sent her mother a text message and that she received a message stating,
“Seeing about [the Defendant’s] family. Love ya, too.” Ms. Harris said additional
messages stated that the Defendant’s parents had been in a car accident in Wesson,
Mississippi, that the Defendant’s mother would return to Tennessee after her release from
the hospital, and that the victim would call when they left the hospital. Ms. Harris
explained that when the victim and the Defendant began dating, the Defendant told the
victim and Ms. Harris that “both of his kids and both of his parents died in a tragic crash”
and that he was waiting to receive an eight million dollar insurance settlement. Ms.
Harris said that the victim confirmed in messages that the Defendant “was loaded,” that
the victim saw “some digits on paper,” and that the victim spoke “to the bank to verify.”
Ms. Harris said that the messages from her mother were unusual because the Defendant
told the story about his family being deceased. She said that she and the victim learned
later that his family was alive and did not have contact with the Defendant. Ms. Harris
said that she knew the victim and the Defendant did not go to Mississippi to see the
Defendant’s family. Ms. Harris said that the messages were also unusual because she
asked twice about the type of accident before she received a response.

        Ms. Harris testified that the next morning, August 31, 2017, she received a text
message from her younger sister stating that she had been at Ms. Pruett’s home since the
previous day and that the victim was not answering her cell phone. Ms. Harris said that
the victim always answered her phone. Ms. Harris sent a message to her mother stating
that Ms. Harris had spoken to her younger sister and that Ms. Harris was going to call the
police to report the victim missing if the victim did not call immediately. Ms. Harris said
she received a response stating that cell phone reception was poor and that Ms. Harris
demanded the victim send her location to Ms. Harris. Ms. Harris received a message
stating, “Don’t screw up what’s finally come true for me.” Ms. Harris said that she
attempted to call the victim’s phone but that the phone rang for a long time. Ms. Harris
said she sent a message to the victim’s phone stating that she told her younger sister to
call their father. Ms. Harris said she received a response stating, “No. I didn’t tell her to
call Henry.” Ms. Harris said that the victim never referred to Ms. Harris’s father by name
and that the victim always referred to him as “Your Daddy.”

                                            -6-
      Ms. Harris testified that she was age eighteen when her parents divorced but that
her younger sister was a minor. Ms. Harris said she lived on the same street as the victim
and her younger sister.

        On cross-examination, Ms. Harris testified that she met the Defendant when she
and her mother drove to Mississippi to pick up the Defendant. Ms. Harris denied driving
the Defendant to Mississippi but said that, in February 2017, she and the victim drove
him to Natchez Trace when the Defendant learned his parents were alive. Ms. Harris said
that after the victim and the Defendant argued “about something,” the Defendant wanted
to return to Mississippi, that the victim did not speak to the Defendant for a few days, that
the victim and the Defendant “eventually started talking . . . again,” and that the victim
drove to Mississippi to pick up the Defendant to bring him to Tennessee. Ms. Harris was
unaware of any other incidents in which they argued and the Defendant left for a few
days. Ms. Harris said that the Dodge truck belonged to the victim and that the victim
allowed the Defendant to drive the truck to Clark’s Grocery.

       Kyle Clark testified that his family owned Clark’s Grocery and Hardware and that
he and the victim lived on the same street. Mr. Clark said that he met the Defendant at
the store, that the Defendant bought lumber, that they talked, and that the Defendant
“seemed like a real nice guy.” Mr. Clark said that on August 31, 2017, he received a text
message from the Defendant’s cell phone stating, “This is [the victim]. Is anyone at my
house.” Mr. Clark explained that he was home when he received the message, that he
could see the victim’s home, and that he responded, “Not that I see. There’s no vehicles
there.” Mr. Clark said that the next message stated the victim’s son was “back stealing
again” and that he responded he would let the victim know if he saw anyone at her home.
Mr. Clark said that later on in the day, he saw three or four police cars at the victim’s
home. Mr. Clark said that he called the Defendant’s phone, that the Defendant did not
answer, and that he received a message from the Defendant’s phone stating that he had
poor cell phone reception and to “just text.” Mr. Clark said that he sent a message stating
that the police were at the victim’s home, the police were talking to someone, and that a
white Dodge truck was at the home. Mr. Clark received a message asking, “What in the
world is going on? Just standing in the yard?” Mr. Clark sent a message stating the
police were inside the home and putting up police tape. Mr. Clark said that he did not
receive any additional messages.

       On cross-examination, Mr. Clark testified that he had known the victim three or
four years and that he had known the Defendant for one year. Mr. Clark said that the
victim and the Defendant appeared to be a happy couple and that they did not appear to
have relationship problems. When asked if he knew the victim and the Defendant had
financial difficulties, Mr. Clark said that the Defendant bought lumber at the store by
putting “it on a tab” and paid the debt after the Defendant sold the lumber. Mr. Clark
said the Defendant never had problems paying the debt.

                                            -7-
       Mr. Clark testified that after he learned what happened to the victim, he walked to
the victim’s home to show the police his cell phone. Mr. Clark said that he was
“shocked” to learn the Defendant had killed the victim because “everything seemed
normal.” Mr. Clark said that he never thought the Defendant was capable of striking the
victim’s head with a hammer.

        Lawrence County Sheriff’s Corporal Ben McDow testified that he responded to
the victim’s home, that he spoke to the victim’s family members, and that he entered the
home. He said that he saw the victim’s body on the couch, that she was covered with
blankets, and that he could see her foot. He said that he attempted to remove the blankets
from her head in order to identify her but that the amount of blood prevented an
identification.

        On cross-examination, Corporal McDow testified that he spoke to Mr. Clark at the
scene during the investigation and that Mr. Clark reported receiving text messages from
the Defendant. Corporal McDow agreed that the Defendant knew the police were at the
home. Corporal McDow said that nothing stood out about the condition of the home and
that “things were in their place.” He agreed that other than the victim and blood spatter,
he saw no signs of a physical altercation inside the home. He did not recall blankets
covering the windows of the home. On redirect examination, he said that he did not find
any dogs inside the home, although pet carriers were inside the home.

       Neshoba County, Mississippi, Sheriff Tommy Waddell testified that he received a
telephone call from an investigator at the Lawrence County Sheriff’s Office about the
victim’s homicide and that the investigator had traced the Defendant’s cell phone to a
location in Neshoba County. Sheriff Waddell said that he determined the phone was
located at the Silver Star Casino. He said that the investigator provided him with the
Defendant’s description and the license plate number of the victim’s truck. Sheriff
Waddell said that he sent deputies to the casino, that they found the truck in the parking
garage, and that they apprehended the Defendant when he approached the truck.

        Sheriff Waddell testified that he spoke to the Defendant after he advised the
Defendant of his Miranda rights. Sheriff Waddell said that the Defendant acknowledged
knowing why the deputies had detained him. Sheriff Waddell said that he asked about
the victim’s whereabouts, that the Defendant said the victim was in Lawrenceburg, and
that the Defendant said the victim was dead. Sheriff Waddell said the Defendant reported
that he and the victim had argued, that “it went too far,” and that he struck the victim with
a hammer “a couple of times.” Sheriff Waddell said that he inquired about the hammer
and that the Defendant thought it was in a field at the edge of the yard or inside the home.
Sheriff Waddell said that the Defendant did not provide any details about the subject of
the argument.


                                            -8-
       Sheriff Waddell testified that the truck was taken to the Neshoba County
Detention Center and later taken to Lawrence County. He said the Defendant had two or
three cell phones.

       On cross-examination, Sheriff Waddell testified that the Defendant was
apprehended “shortly after lunch” and that the Defendant did not resist, was respectful,
and was cooperative. Sheriff Waddell said that the Defendant gave direct answers to
questions and that Sheriff Waddell believed the Defendant was truthful. Sheriff Waddell
recalled that the Defendant said the victim was on the couch. Sheriff Waddell stated that
Lena, Mississippi, was near Neshoba County, Mississippi, and that the Defendant
reported having family in Lena.

        St. Joseph Police Department Chief Adam Brewer testified that at the time of the
offenses in this case, he was a Captain with the Lawrence County Sheriff’s Office. Chief
Brewer said that he responded to the victim’s home and that he saw the victim’s body
lying on the couch covered with blankets. He said that blood spatter was visible around
the living room, that a dog was inside a pet carrier, and that the victim’s family members
were outside the home. Chief Brewer said he learned that Mr. Clark had exchanged text
messages with the Defendant “about what was going on” at the victim’s home and that
the victim’s family members had also received messages from the victim’s cell phone.
He said that he “pinged” the victim’s phone in order to locate it, that initially the phone
could not be located because it was either off or had a dead battery, and that the phone
was later located in Philadelphia, Mississippi, the day after the victim’s body was
discovered. He said that the Defendant had the victim’s phone at the time of his arrest.

       Chief Brewer testified that the Defendant became a person of interest because he
was not at the victim’s home. Chief Brewer said that before the Defendant’s arrest, an
assistant at the sheriff’s office created a “fake” social media profile in order to contact the
Defendant. Chief Brewer said that the assistant and the Defendant communicated
through social media.

       Chief Brewer testified that on September 2, 2017, he and Investigator Daniel
Kellum interviewed the Defendant. A portion of the recorded interview was played for
the jury. In it, Chief Brewer asked for the Defendant’s version of events. The Defendant
said that he and the victim “had been struggling to pay the bills,” that they argued about
her former husband’s “getting his stuff” from the victim’s home, and that it “hurt [the
Defendant’s] feelings” to see the victim’s former husband’s belongings “all the time.”
The Defendant said, “I guess I just lost it. I really don’t know. I mean, I’ve never been
that way.” He said that the argument began in the garage. Chief Brewer stated that he
spoke with a realtor, who said the victim and the Defendant were “looking” to buy a
home. The Defendant said that they were planning to buy a home with financial
assistance from his family, who had “a little bit of money.” The Defendant said he

                                             -9-
looked forward to buying a home with the victim. The Defendant said, “I don’t know
what to tell you because I had never been that way . . . towards anybody. I mean, you see
how I am.” Chief Brewer agreed that the Defendant looked “mellow.” The Defendant
said, “I’ve just been f------ crazy the last few days.”

       The Defendant stated that the victim “kind of” scratched his arm and pushed him
during the argument in the garage. He denied that the victim pushed him hard and said
that they returned to the living room, sat on the couch, and began watching television.
He said that they began arguing again about money, that he “just got up,” and that he
“went and got it” from the garage. He said that he did not know what made him “do that”
to the victim and that he had not been himself for the last couple of months. He thought
he “might need some help” but denied he was “a looney tune.” He denied that he and the
victim drank alcohol on the day of the argument, which he said began before lunchtime
the day before the victim’s body was discovered. The Defendant said that he was sorry
and that it was difficult to think about “it.”

        The Defendant said that after he retrieved the hammer from the garage, he
returned to the living room, that the victim said something, and that he struck her twice
with the hammer. He could not recall the victim’s statement and said it was “all cloudy.”
The Defendant said that the victim sat upright on the couch when he struck her. He said
that he first struck the victim “right on the side.” He said that “when I come back to my
senses and realized what I did, that’s when I covered her up.” He said that he “freaked
out” and left. He stated that the hammer was in the bathroom cabinet under the sink, that
he was being honest with them, and that he hoped his honesty would “help [him] a little
bit, as much as possible.” He said that he drove to the coast when he left, that he was
going to turn himself in to the police, and that he stopped in order to get some rest
because he had not slept since leaving the victim’s home.

        Chief Brewer testified that he reduced the Defendant’s interview to a written
statement and that the Defendant read and signed it. The statement was received as an
exhibit and read to the jury. In addition to the Defendant’s statements in the recorded
interview, the written statement reflected that the Defendant and the victim had dated for
one year and that they lived on the Mississippi Coast before returning to Tennessee. The
Defendant said that he was angry when he retrieved the hammer, that he struck the victim
on the side and front of the head while she sat on the couch, and that she “slumped over.”
The Defendant stated that he struck her again and that the she “appeared unconscious.”
He said that he covered her with blankets because he “felt bad about what had happened.”
The Defendant stated that he sent Ms. Pruett a text message asking if the victim’s
younger daughter could spend the night and that he reported his family had been in an
accident. He said that after Ms. Pruett agreed to care for the victim’s daughter, he drove
to the coast. He said that he drove to Gulfport, Mississippi, that he intended to surrender
to the police, and that he stopped at a casino.

                                           -10-
       On cross-examination, Chief Brewer testified that he responded to the victim’s
home on Thursday, that he spoke to Mr. Clark about the exchange of text messages on
Thursday, and that the Defendant was arrested on Friday. Chief Brewer said that the
overall condition of the victim’s home was clean and that he did not see signs of a
struggle or fight. He said that the Defendant would have been required to walk through
the kitchen to get to the garage, that the garage contained woodworking tools, and that
the Defendant and the victim operated a woodworking business from the garage. Chief
Brewer said that, based on the Defendant’s statement, the Defendant struck the victim
with the hammer not long after they argued in the garage. He agreed the Defendant’s
statement was supported by the physical evidence. Chief Brewer agreed that the
Defendant’s arrangements for the victim’s daughter prevented her from discovering the
victim’s body. Chief Brewer agreed his investigation did not reflect that the Defendant
purchased a life insurance policy.

       Chief Brewer testified that the Defendant had been permitted to drive the victim’s
truck and that taking the truck was not the motive to kill the victim. Chief Brewer agreed
the Defendant’s motive was that they argued and that the Defendant “lost it.”

       On redirect examination, Chief Brewer testified that the evidence showed the
victim was struck five to six times with the hammer, although the Defendant reported
striking her twice. Chief Brewer agreed that the Defendant admitted he posed as the
victim in the exchange of text messages with Ms. Pruett. Chief Brewer said that if the
victim’s daughter had discovered the victim on the day of the killing, the Defendant’s
“crime” would have been discovered earlier.

       Lawrence County Sheriff’s Investigator Daniel Kellum testified that he responded
to the victim’s home. He said that blood spatter was on the living room floor, walls,
ceiling, couch, and television. He identified photographs, which were received as an
exhibit, depicting the victim and the blood spatter. He said that the coroner arrived and
removed the blankets covering the victim. He identified photographs, which were
received as exhibits, depicting the victim’s head wounds. One photograph showed a
closeup view of the wound on the forehead, blood on the victim’s head, and blood spatter
on the couch where the victim lay. Additional photographs of blood droplets surrounding
the victim were received as exhibits, as well. Deputy Kellum said that he retrieved the
hammer from a bathroom cabinet and that blood and hair were on it. Photographs
depicting the hammer and the bathroom were received as an exhibit, along with the
hammer.

       On cross-examination, Deputy Kellum testified that the victim’s home was “in
good order” and that he did not see signs of a struggle or fight. He said that during the
interview, the Defendant was “[v]ery sad,” “meek,” and cried at times. Deputy Kellum
agreed that the Defendant “could hardly talk” when he spoke about striking the victim

                                          -11-
with the hammer. Deputy Kellum agreed that the Defendant was cooperative and
remorseful. Deputy Kellum agreed that, other than the number of times the Defendant
struck the victim, the Defendant’s statement was consistent with the evidence.

        Tennessee Bureau of Investigation (TBI) Forensic Scientist Beth Sulpy, an expert
in serology and DNA, testified that she analyzed the hammer, the Defendant’s clothes
and boots, buccal swabs from the living room floor, and a sample of the victim’s blood.
She said that blood was found on the head of the hammer and on the buccal swabs from
the living room floor but that blood was not found on the Defendant’s clothes and boots.

        TBI Forensic Scientist Dr. Laura Boos, an expert in forensic biology, testified that
she analyzed the hammer and buccal swabs from the living room floor for the presence of
DNA. Dr. Boos determined that the victim’s DNA profile was on the head of the
hammer, that a mixture of at least two DNA profiles was found on the handle of the
hammer, and that one of the profiles on the handle was male. She said that, upon further
testing, she determined a partial Y-STR profile was consistent with the Defendant’s DNA
profile and that, as a result, she could not exclude the Defendant as the source of the male
DNA profile on the handle. Dr. Boos stated that the buccal swabs from the living room
floor showed the victim’s DNA profile.

       Dr. Erin Carney, an expert in forensic pathology, testified that the victim suffered
significant blunt force injuries to the head. She said that there was a laceration on the
forehead and that the skull was fractured below the laceration. She determined that there
were lacerations on the right temple, right ear, right temporoparietal area, and the back of
the head. She determined that there were five blunt force injuries on the head and that the
base and the right side of the skull were fractured. She determined that the front and right
side of the brain were lacerated. She determined that the fracture at the base of the skull
extended across the skull, which indicated the use of a large amount of force. She
determined, based upon the number of lacerations, that the victim was struck at least five
times.

        Dr. Carney testified that the she did not find any defensive wounds and that the
victim “likely lost consciousness very quickly” because of the severe injury to the brain.
Dr. Carney said that the injuries were consistent with the victim’s being struck with a
hammer. She determined that the cause of death was blunt force trauma. On cross-
examination, Dr. Carney testified that the victim’s only injuries were blunt force trauma
to the head.

      Upon this evidence, the jury convicted the Defendant of first degree premediated
murder and theft. This appeal followed.

                           I.     Sufficiency of the Evidence
                                           -12-
       The Defendant contends that the evidence is insufficient to support his
convictions. He argues that the evidence failed to establish that he acted with
premeditation and that the proof supports a conviction for second degree murder. He also
asserts, relative to the theft conviction, that the evidence failed to show that he did not
have the victim’s effective consent to drive her truck. The State responds that the
evidence is sufficient.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514,
521 (Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence
and all reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The
appellate courts do not “reweigh or reevaluate the evidence,” and questions regarding
“the credibility of witnesses [and] the weight and value to be given the evidence . . . are
resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see
State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).

       “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

A.     First Degree Murder

        First degree murder is the unlawful, intentional, and premeditated killing of
another. T.C.A. § 39-13-202(a)(1). In the context of first degree murder, intent is shown
if the defendant has the conscious objective or desire to cause the victim’s death. State v.
Page, 81 S.W.3d 781, 790-91 (Tenn. Crim. App. 2002); T.C.A. § 39-11-106(a)(18)
(2018) (defining intentional as the “conscious objective or desire to engage in the conduct
or cause the result”). “[A] defendant’s conscious objective need not be to kill a specific
victim.” Millen v. State, 988 S.W.2d 164, 168 (Tenn. 1999). However, the evidence
must establish that a defendant had the “conscious objective to kill a person,” meaning
that a “defendant intended to cause . . . the death of a person.” Id. A premeditated act is
one which is

       done after the exercise of reflection and judgment. “Premeditation” means
       that the intent to kill must have been formed prior to the act itself. It is not
       necessary that the purpose to kill preexist in the mind of the accused for any
       definite period of time. The mental state of the accused at the time the

                                            -13-
      accused allegedly decided to kill must be carefully considered in order to
      determine whether the accused was sufficiently free from excitement and
      passion as to be capable of premeditation.
Id. § 39-13-202(d). The question of whether a defendant acted with premeditation is a
question of fact for the jury to be determined from all of the circumstances surrounding
the killing. State v. Davidson, 121 S.W.3d 600, 614 (Tenn. 2003). Proof of
premeditation may be shown by direct or circumstantial evidence. State v. Brown, 836
S.W.2d 530, 541 (Tenn. 1992). As a result, the jury “may infer premeditation from the
manner and circumstances of the killing.” State v. Jackson, 173 S.W.3d 401, 408 (Tenn.
2005); see State v. Vaughn, 279 S.W.3d 584, 595 (Tenn. Crim. App. 2008). Factors from
which a jury may infer premeditation include:

      [D]eclarations by the defendant of an intent to kill, evidence of
      procurement of a weapon, the use of a deadly weapon upon an unarmed
      victim, the particular cruelty of the killing, infliction of multiple wounds,
      preparation before the killing for concealment of the crime, destruction or
      secretion of evidence of the murder, and calmness immediately after the
      killing.

State v. Nichols, 24 S.W.3d 297, 302 (Tenn. 2000).

        In the light most favorable to the State, the evidence reflects that the Defendant
and the victim argued inside the garage about financial difficulties and the victim’s
former husband’s belongings remaining inside the victim’s home where the Defendant
lived. The victim pushed and scratched the Defendant’s arm during the argument, but
they returned to the living room after the argument, sat on the couch, and began watching
television. The Defendant and the victim began arguing again, and the Defendant left the
living room, walked through the kitchen to the garage, obtained a hammer, returned to
the living room, and struck the victim at least five times on the head with significant
force while she sat unarmed on the couch. The victim did not have defensive wounds,
and the home was otherwise undisturbed. The evidence reflects that the victim was
unable to defend herself from the Defendant’s attack. Afterward, the Defendant covered
the living room windows in an effort to make the home dark, covered the victim with
blankets, hid the hammer, and fled the scene to Mississippi. The Defendant was not
under the influence of alcohol on the day of the killing.

       The evidence further reflects that after the killing, the Defendant ensured that the
victim’s body would not be discovered immediately, thereby concealing the killing. He
sent text messages from the victim’s cell phone to ensure that the victim’s younger
daughter would not discover the killing until the Defendant had fled the state. The
Defendant continued sending messages from the victim’s phone the day following the

                                           -14-
killing in order to evade apprehension. The Defendant sent messages from his phone to
Mr. Clark in order to divert attention from himself.

        Although the Defendant asserts that his expression of remorse and cooperation
with the police investigation support a finding that he acted without premeditation, the
jury was permitted to evaluate and weigh the Defendant’s statement, including his
remorse. The Defendant left the living room, walked through the kitchen to the garage,
procured a hammer from the garage, returned to the living room, struck the unarmed
victim with a deadly weapon while she sat unarmed on the couch, and inflicted
significant injuries to the victim’s head, including multiple skull fractures and brain
lacerations. The Defendant hid the hammer inside the home, fled the state, and concealed
the killing. We conclude that a rational jury could have determined beyond a reasonable
doubt that the Defendant acted with the conscious objective to cause the victim’s death
and that his conduct resulted in the victim’s death. The evidence also supports the jury’s
determination that the Defendant acted with premeditation. Therefore, we conclude that
the evidence is sufficient to support the Defendant’s first degree premeditated murder
conviction. He is not entitled to relief on this basis.

B.     Theft of Property

       “A person commits theft of property if, with intent to deprive the owner of
property, the person knowingly obtains or exercises control over the property without the
owner’s effective consent.” T.C.A. § 39-14-103(a). The evidence must show that a
defendant “knowingly obtained or exercised control over” the property, “did not have the
owner’s effective consent,” and “intended to deprive the owner of the property.” State v.
Amanns, 2 S.W.3d 241, 244-45 (Tenn. Crim. App. 1999). An owner is deprived of
property when a defendant “withholds property from the owner permanently or for such a
period of time as to substantially diminish the value or enjoyment of the property to the
owner.” T.C.A. § 39-11-106(a)(8)(A) (2018). The intent to deprive may be based solely
upon circumstantial evidence, and a “jury may infer a . . . defendant’s intent from the
surrounding facts and circumstances.” State v. Roberts, 943 S.W.2d 403, 410 (Tenn.
Crim. App. 1996); see State v. Scates, 524 S.W.2d 929, 931 (Tenn. 1975).

       In the light most favorable to the State, the evidence reflects that after the killing,
the Defendant fled the state in the victim’s truck. Although the Defendant, generally, had
the victim’s effective consent to drive her truck during their relationship, the jury could
have inferred from the surrounding facts and circumstances that the Defendant intended
to permanently deprive the victim of the truck. The Defendant admitting killing the
victim, and he fled the state in her truck. He likewise sent text messages from the
victim’s phone in an attempt to delay the discovery of the victim’s body and to avoid
apprehension. The jury could have likewise inferred that the Defendant’s permissive use
of the truck before he killed the victim did not extend to his continued use of her truck

                                            -15-
after he killed her. As a result, we conclude that the evidence is sufficient to support the
Defendant’s misdemeanor theft conviction. He is not entitled to relief on this basis.

                                II.    Hearsay Evidence

       The Defendant contends that the trial court erred by permitting the State to
introduce irrelevant and inadmissible hearsay evidence. He asserts that Ms. Pruett’s
testimony that the victim intended to end her relationship with the Defendant was
irrelevant and inadmissible as evidence of the victim’s existing state of mind.
Alternatively, he argues that even if the evidence were admissible, it was unfairly
prejudicial to the defense.   The State responds that the trial court did not abuse its
discretion.

       Relevant evidence is “evidence having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. Relevant evidence,
however, “may be excluded if its probative value is substantially outweighed by the
danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” Tenn. R. Evid. 403.

        “‘Hearsay’ is a statement, other than one made by the declarant while testifying at
the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Tenn.
R. Evid. 801(c). Hearsay is generally inadmissible except as provided by the rules of
evidence or otherwise by law. Id. at 802. Tennessee Rule of Evidence 803(3) provides:

       Hearsay Exceptions. – The following are not excluded by the hearsay rule:

       ....

       (3) Then Existing Mental, Emotional, or Physical Condition. – A statement
       of the declarant’s then existing state of mind, emotion, sensation, or
       physical condition (such as intent, plan, motive, design, mental feeling,
       pain, and bodily health), but not including a statement of memory or belief
       to prove the fact remembered or believed unless it relates to the execution,
       revocation, identification, or terms of declarant’s will.

A trial court’s factual findings and credibility determinations relative to a hearsay issue
are binding upon an appellate court unless the evidence preponderates against them.
Kendrick v. State, 454 S.W.3d 450, 479 (Tenn. 2015). The determination of whether the
statement in question is hearsay and whether a hearsay exception applies are questions of
law that are reviewed de novo. Id.

                                           -16-
       After jury selection but before the trial began, the State sought to admit evidence
during Ms. Pruett’s testimony that the victim told Ms. Pruett that the victim had held yard
sales to raise money to purchase a bus ticket to send the Defendant back to Mississippi.
The State argued that the evidence was admissible hearsay because it showed the victim’s
existing mental state and her plan or intention to end her relationship with the Defendant.
Trial counsel argued that the evidence was inadmissible hearsay and was irrelevant to the
issue of premeditation. The trial court determined pursuant to Tennessee Rule of
Evidence 803(3) that the evidence was relevant to showing the victim’s state of mind and
the victim’s conduct. The court found that the evidence was not relevant to the
Defendant’s conduct. Counsel told the court that Ms. Pruett had not mentioned the bus
ticket until the week before the trial and that, as a result, the evidence was unreliable
hearsay. The court found that counsel could cross-examine Ms. Pruett about her failure
to report the victim’s statement earlier and that the court would provide a jury instruction
about the proper use of the testimony.

       After Ms. Pruett’s testimony that the victim held yard sales to raise money to
purchase a bus ticket to send the Defendant back to Mississippi, the trial court instructed
the jury as follows:

       [O]ver the objection by the defense, the Court ruled that this could come in,
       this statement by the alleged victim to this witness. But only the victim, the
       alleged victim’s conduct and not the defendant’s conduct here is provable
       by this hearsay [exception] that I’ve just allowed in.

       Ms. Pruett’s testimony that the victim told her that the victim held yard sales to
raise enough money to purchase a bus ticket in order to send the Defendant back to
Mississippi was not an express declaration of the victim’s mental state but was
circumstantial evidence of the victim’s feelings toward the Defendant at the time the
statement was made. “In order for Rule 803(3) to apply, the declarations of mental
condition should expressly assert the declarant’s mental state,” which “include statements
of love (‘I love Karen’), fear (‘I’m afraid Adolph will kill me’), and hate (‘I hate him’).”
Neil P. Cohen et al., Tennessee Law of Evidence § 8.08[3][a] (6th ed. 2011). Further,
often “a statement does not literally assert the declarant’s mental state when offered to
prove that mental state,” and as a result, “the statement should be admitted as nonhearsay
because it is not admitted to prove its truth.” Id. However, “circumstantial declarations
of mental state . . . are admissible over hearsay objections.” Id. Nonhearsay
encompasses “utterances offered for the underlying implied assertion that is
circumstantially implicit in the literal spoken . . . words.” Id. at § 8.01[8]. As a result,
“the truth of the statement is irrelevant.”

       We conclude that the State offered the victim’s statement to prove the truth of the
matter asserted and, as a result, was hearsay. Although the trial court determined that the

                                           -17-
statement was reflective of the victim’s mental state and admissible pursuant to Rule
803(3), we conclude that the statement was not an express assertion of the victim’s
mental state and was not admissible pursuant to the mental state exception to the rule
against hearsay. See id. at § 8.08[3][a]; see also State v. John Parker Roe, No. 02C01-
9702-CR-00054, 1998 WL 7107, at *10-12 (Tenn. Crim. App. Jan. 12, 1998)
(determining the victim’s statements that the defendant had abused her and had
threatened to kill her were not express assertions of the victim’s mental state, i.e. fear,
although the statements circumstantially implied the victim’s mental state and would
have been admissible as nonhearsay), perm. app. denied (Tenn. Jan. 4, 1999).

       The victim’s statement, though, was circumstantial evidence of the victim’s
mental state toward the Defendant at the time the statement was made, and therefore, was
admissible as nonhearsay. See Tenn. R. Evid. 801(c); Neil P. Cohen et al., at § 8.01[8];
see also State v. Ricky Lynn Goins, No. 03C01-9502-CR-00026, 1996 WL 438891, at *7-
8 (Tenn. Crim. App. July 30, 1996) (concluding that testimony regarding the defendant’s
statement that he and the victim were “going to get remarried” was circumstantial
evidence of the defendant’s mental state toward the victim at the time the statements were
made and was admissible as nonhearsay). Although the victim’s statement to Ms. Pruett
could not be offered to prove the truth of the matter asserted, the statement was
admissible for the circumstantial implication that the victim intended to end her
relationship with the Defendant. We note that whether the Defendant acted with
premeditation was the critical issue in this case and that the evidence was relevant to
refuting the Defendant’s claims that he acted without premeditation, that he did not know
why he killed the victim, and that the situation “just got out of hand.” See Tenn. R. Evid.
401, 402; see also State v. Gentry, 881 S.W.2d 1, 7 (Tenn. Crim. App. 1993) (“The
motive of a defendant in the commission . . . of a murder is almost always a critical
issue.”). We also note that the defense cross-examined Ms. Pruett about the victim’s
statement, Ms. Pruett’s failure to report the statement earlier, and Ms. Pruett’s having
never seen a bus ticket. Therefore, we conclude that although the trial court should not
have admitted this evidence pursuant to Rule 803(3), the evidence was nonetheless
admissible pursuant to Rule 801(c). We, likewise, conclude that the probative value was
not substantially outweighed by the danger of unfair prejudice to the Defendant. See
Tenn. R. Evid. 403. The Defendant is not entitled to relief on this basis.

                                   III.   Photographs

       The Defendant contends that the trial court erred by admitting two photographs
depicting the victim on the couch. He asserts that the photographs were overly gruesome
and irrelevant because the defense never disputed the victim’s cause of death and that the
Defendant caused the victim’s injuries. He likewise asserts that the photographs were
unnecessary because the medical examiner’s testimony sufficiently established the
victim’s injuries. He argues that the probative value of the photographs was substantially

                                           -18-
outweighed by the danger of unfair prejudice. The State responds that admission of the
photographs was proper because they were “substantially probative of premeditation.”

        Photographs of victims “are admissible in murder prosecutions if they are relevant
to the issues on trial, notwithstanding their gruesome and horrifying character.” State v.
Banks, 564 S.W.2d 947, 950-51 (Tenn. 1978). When determining the admissibility of
such evidence, the trial court should consider

      their accuracy and clarity, and whether they were taken before the corpse
      was moved, if the position and location of the body when found is material;
      the inadequacy of testimonial evidence in relating the facts to the jury; and
      the need for evidence to establish a prima facie case of guilt or to rebut the
      defendant’s contentions.
Id. at 951. Unfair prejudice results when there is “an undue tendency to suggest [a]
decision on an improper basis, commonly, though not necessarily, an emotional one.”
State v. Dotson, 450 S.W.3d 1, 91 (Tenn. 2014) (quoting Banks, 564 S.W.2d at 950-51).

        Before the trial, the State sought to admit five photographs of the victim at the
scene. The photographs depicted the paramedics removing the blankets covering the
victim, a closeup view of the victim’s head wounds, a view of the victim’s face showing
an injury to the center of the forehead, the position of the victim’s body after it was
uncovered by paramedics and blood spatter, and the lack of blood spatter at one end of
the couch. The Defendant objected on the grounds that the photographs were “a bunch of
gore” and that the autopsy report provided details about the victim’s injuries. The State
argued that the photograph showing blood spatter and the position of the victim’s body
after it was uncovered were relevant to showing a “void” of blood spatter on one end of
the couch. The trial court permitted the State to introduce the photograph depicting blood
spatter and the position of the victim’s body after it was uncovered by paramedics. The
court found that the photograph did not show “real close-up of her wounds,” which the
Defendant admitted causing. The court likewise found that the photograph was “not as
gory as the others” and that its probative value outweighed its prejudicial effect. The
court also permitted the State to introduce the photograph depicting a closeup view of the
wound on the forehead. The court determined that the probative value outweighed the
prejudicial effect. The court excluded the remaining photographs.

        During the trial, the State introduced the two photographs. The first photograph
showed the victim lying on the couch after the blankets were removed, blood on the
victim’s head and couch, and blood spatter on the wall behind the couch. When the State
sought to introduce the photograph of a closeup view of the victim’s forehead wound, the
defense requested a bench conference out of the jury’s hearing. The transcript reflects
that “[a]n off-the-record bench conference was had,” the contents of which do not appear

                                          -19-
in the record. Afterward, the trial court noted the defense’s objection to the photograph
before the State published it to the jury. The photograph depicted a closeup view of the
wound to the forehead, a significant amount of blood on the victim’s head and couch, and
blood spatter on the couch where the victim lay.

        We conclude that the trial court did not err by admitting the two photographs. The
photographs showed the position of the victim’s body on the couch as she was discovered
and the surrounding blood spatter on the couch and wall. The photographs, likewise,
showed that the victim was struck multiple times with significant force. We note that the
photographs do not depict any visible defensive wounds, which was consistent with the
medical examiner’s testimony. Although the photographs depicted the severity of
victim’s head wounds and a significant amount of blood, they were not overly gruesome
given the cause of death. The photographs were probative of and relevant to whether the
Defendant acted with premeditation, which was the critical issue for the jury’s
determination in this case. We further conclude that the probative value of the
photographs was not substantially outweighed by the danger of unfair prejudice and that
the trial court did not abuse its discretion. The Defendant is not entitled to relief on this
basis.

                                IV.     Cumulative Error

       The Defendant contends that he is entitled to a new trial due to cumulative error of
the evidentiary issues he alleges occurred during the trial. The cumulative error doctrine
requires relief when “multiple errors [are] committed in the trial proceedings, each of
which in isolation constitutes mere harmless error, but which when aggregated, have a
cumulative effect on the proceedings so great as to require reversal in order to preserve a
defendant’s right to a fair trial.” State v. Hester, 324 S.W.3d 1, 76-77 (Tenn. 2010)
(internal citations omitted); see State v. Jordan, 325 S.W.3d 1, 79 (Tenn. 2010) (“‘[T]he
combination of multiple errors may necessitate . . . reversal . . . even if individual errors
do not require relief.’”) (quoting State v. Cribbs, 967 S.W.2d 773, 789 (Tenn. 1998)).

       Because we have rejected the Defendant’s allegations that the admission of
evidence in the form of Ms. Pruett’s testimony and the two photographs were error,
multiple errors upon which to predicate cumulative error relief do not exist. The
Defendant is not entitled to relief on this basis.

        In consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.

                                            _____________________________________
                                            ROBERT H. MONTGOMERY, JR., JUDGE


                                            -20-